1
                                                                                     JS-6
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      BRIAN WHITAKER,                            Case No. CV 19-08288-AB (KSx)
12
                      Plaintiff,
13                                               ORDER DISMISSING CIVIL ACTION
14    v.

15    THIRD STREET PROPERTY, LLC
16                    Defendant.
17
18         THE COURT having been advised by the mediator that the above-entitled
19   action has been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed without
21   costs and without prejudice to the right, upon good cause shown within 30 days, to re-
22   open the action if settlement is not consummated. This Court retains full jurisdiction
23   over this action and this Order shall not prejudice any party to this action.
24
25
     Dated: January 13, 2020          _______________________________________
26
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
                                                1.
